Citation Nr: 1813959	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  16-50 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for asbestosis. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU), on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to February 1957. 

These matters come before the Board of Veterans'Appeals (Board) on appeal from a December 2015 rating decision of the RO, in which the RO granted service connection for asbestosis and assigned an initial 10 percent rating, effective from May 6, 2010 (the receipt date of the service connection claim).  

In January 2018, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

During the hearing, the Board expanded the appeal to include the issue of a TDIU as part and parcel of the claim for an increased rating for asbestosis, consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board notes that during the Board hearing, after certification of the appeal to the Board, the Veteran submitted an updated VA medication list with a waiver of initial RO consideration.  Given the Veteran's substantive appeal was received after February 2, 2013, and the Veteran submitted a waiver, the Board will consider the additional evidence in the first instance and proceed with adjudication of the appeal.  38 U.S.C. § 7105(e).
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The matter of a higher initial rating for asbestosis is addressed below, and the matter of an extraschedular TDIU is addressed in the remand; this matter is being remanded to the RO.  
FINDING OF FACT

The post-bronchodilator forced vital capacity (FVC) was 69 percent and DLCO (diffusing capacity of the lungs for carbon monoxide) was 60 percent in the May 2010 private pulmonary function testing (PFT); the pre-bronchodilator forced vital capacity (FVC) was 72 percent and DLCO was 58 percent in the May 2014 private PFT; the DLCO was 65 percent in the October 2016 VA examination.  


CONCLUSION OF LAW

The criteria for an initial 30 percent rating, but no higher, for asbestosis have been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.31, 4.96, 4.97, Diagnostic Code 6833 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Board notes that during the January 2018 Board hearing, the Veteran indicated that he received treatment from Dr. Mitchell, a private physician, for his asbestosis.  Although such records have not been associated with the record, there is no indication by the Veteran that such records contain evidence or testing, such as specific diagnostic pulmonary function testing, that would change the result.  The Board notes that in his August 2016 notice of disagreement and Board hearing, the Veteran has consistently indicated that the evidence warrants at least a 30 percent rating.  Here, the Board has granted him a uniform 30 percent rating and a remand for any outstanding evidence would not change the result.  Therefore, under these circumstances, a remand is not warranted.  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (noting that "[a] veteran's interest may be better served by prompt resolution of his claims rather than by further remands to cure procedural errors that, at the end of the day, may be irrelevant to final resolution and may indeed merely delay resolution").

The Veteran and his Agent have not raised any issues with regard to the duty to notify or duty to assist and neither these nor any other issues not addressed herein have been raised by the evidence of record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.

Analysis

The Veteran contends that his asbestosis warrants at least an initial 30 percent rating. 

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's asbestosis is rated as 10 percent disabling under the criteria of 38 C.F.R. § 4.97, Diagnostic Code 6833.  Diagnostic Codes 6825 through 6833 are rated under the General Rating Formula for Interstitial Lung Disease. 

Under DC 6833, a rating of 10 percent is assigned for FVC of 75- to 80-percent predicted value, or for DLCO (SB) of 66- to 80-percent predicted value. 

A rating of 30 percent is assigned for FVC of 65- to 74-percent predicted, or for DLCO (SB) of 56- to 65-percent predicted. 

A rating of 60 percent is assigned for FVC of 50- to 64-percent predicted; or, DLCO (SB) of 40- to 55-percent predicted; or, maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation. 

A rating of 100 percent is assigned for FVC less than 50 percent of predicted value; or, DLCO (SB) less than 40-percent predicted; or, maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation; or, cor pulmonale (right heart failure) or pulmonary hypertension, or; when outpatient oxygen therapy is required. 38 C.F.R. § 4.97 , Diagnostic Code 6833. 

Pulmonary function tests (PFTs) are required to evaluate asbestosis except when the results of a maximum exercise capacity test are of record and are 20 ml/kg/min or less.  If a maximum exercise capacity test is not of record, alternative criteria should be used. 38 C.F.R. § 4.96(d)(1)(i).  PFTs are also not used when pulmonary hypertension (documented by an echocardiogram or cardiac catheterization), cor pulmonale, or right ventricular hypertrophy has been diagnosed.  38 C.F.R. § 4.96   (d)(1)(ii).  PFTs are also not used when there have been one or more episodes of acute respiratory failure or when outpatient oxygen therapy is required. 38 C.F.R. § 4.96(d)(1)(iii)-(iv). 

If the DLCO (SB) test is not of record, evaluation should be based on alternative criteria as long as the examiner states why the test would not be useful or valid in a particular case.  38 C.F.R. § 4.96 (d)(2).  When the PFTs are not consistent with clinical findings, evaluation should be based on the PFTs unless the examiner states why they are not a valid indication of respiratory functional impairment in a particular case.  38 C.F.R. § 4.96(d)(3). 

Post-bronchodilator studies are required when PFTs are done for disability evaluation purposes except when the results of pre-bronchodilator pulmonary function tests are normal or when the examiner determines that post-bronchodilator studies should not be done and states why.  38 C.F.R. § 4.96 (d)(4).  When evaluating based on PFTs, use post-bronchodilator results in applying the evaluation criteria in the rating schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  In those cases, use the pre-bronchodilator values for rating purposes.  38 C.F.R. § 4.96 (d)(5). 

Finally, when there is a disparity between the results of different PFTs (FEV-1 (Forced Expiratory Volume in one second), FVC (Forced Vital Capacity), etc.), so that the level of evaluation would differ depending on which test result is used, use the test result that the examiner states most accurately reflects the level of disability. 38 C.F.R. § 4.96(d)(6).

A May 2010 private PFT reflects a pre-bronchodilator FVC of 75 percent and a post-bronchodilator of 69 percent.  The pre-bronchodilator DLCO was 60 percent.  

The July 2010 VA examination report relied on the May 2010 private PFT results.  The examiner noted the Veteran was not taking inhalers, can walk ten to fifteen minutes, and a small amount of stair climbing, before getting shortness of breath.  He was not on oxygen and under no treatment for the condition.  He reported no periods of incapacitation or history of pulmonary malignancy.  The examiner indicated there was no functional impairment from asbestosis and that his symptoms are due to COPD from smoking and not asbestosis.  The Veteran had pleural plaque.  

A March 2014 private PFT reflects a pre-bronchodilator FVC of 72 percent and a post-bronchodilator of 77 percent.  The pre-bronchodilator DLCO was 58 percent.  The physician indicated that the results reflected reduced airway obstruction.

The March 2014 VA examination reflects the Veteran used an inhalational bronchodilator therapy intermittently.   The Veteran did not use outpatient oxygen therapy.  The examiner relied on the March 2014 private PFT results and indicated that the FVC percentage predicted most accurately reflected the Veteran's level of disability.   The examiner opined there was mild impairment seen on PFTs, the Veteran cannot perform sustained physically demanding work but can still do light physical work and sedentary work.  The examiner indicated that the pre-bronchodilator FVC should be considered for rating of disability for the asbestosis condition. 

The October 2016 VA examination reveals a PFT revealed pre-bronchodilator FVC of 76.2 percent and a post-bronchodilator of 79.2 percent.  The pre-bronchodilator DLCO was 65 percent.  The physician indicated that the results reflected reduced airway obstruction.  The examiner indicated that the FVC percentage should be considered for rating of disability for the asbestosis condition.  The examiner opined that the Veteran's asbestosis did not impact his ability to work.

Here, the post-bronchodilator FVC was 69 percent and pre-bronchodilator DLCO was 60 percent in the May 2010 private PFT.  The pre-bronchodilator FVC was 72 percent and pre-bronchodilator DLCO was 58 percent in the May 2014 private PFT.  The March 2014 VA examiner indicated that the pre-bronchodilator FVC of 72 percent should be considered for rating of disability for the asbestosis condition.  The October 2016 VA examiner indicated that the DLCO was 65 percent predicted.  These findings are consistent with a 30 percent rating under DC 6833, thus, a 30 percent rating for the Veteran's asbestosis is warranted.  

The Board has also considered entitlement to a rating in excess of 30 percent, however, the PFTs as detailed above do not reflect FVC of 50 to 64 percent of predicted, or DLCO (SB) of 40 to 55 percent predicted.  See 38 C.F.R. § 4.97, Code 6833.  In light of the foregoing, the Board finds that the criteria for a rating in excess of 30 percent have not been met.

The Board has considered the Veteran's claims and decided entitlement based on the evidence.  The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."


ORDER

Entitlement to an initial rating of 30 percent, but no higher, for asbestosis is granted, subject to controlling regulations governing the payment of monetary awards.


REMAND

As indicated, the issue of entitlement to a TDIU is deemed to have been raised as part of any increased rating when evidence of unemployability is submitted at the same time as the claim and the Veteran seeks the highest rating possible.  See Rice, 22 Vet. App. 447.

Under 38 C.F.R. § 4.16(a), a TDIU rating may be assigned in cases in which the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that either the veteran's single service-connected disability is ratable at 60 percent or more; or, if the veteran has two or more service-connected disabilities, one of the disabilities is ratable at 40 percent or more and the others bring the combined rating to 70 percent or more.  

Here, the Veteran has not met the schedular percentage requirement for the entire appeal period, however, he may still be considered for a TDIU rating under 38 C.F.R. § 4.16(b), under an extraschedular basis, if unemployable by reason of service connected disabilities that do not meet the percentage standards set forth in § 4.16(a).  

During the January 2018 Board hearing, the Veteran indicated that he quit his job as a pipefitter, partly due to his asbestosis.  He reported that he had difficulty walking up and down the stairs and he ran out of breath.  Therefore, there is some evidence of unemployability due to the Veteran's service-connected asbestosis and the issue of entitlement to a TDIU has been raised.  Thus, the issue of entitlement to an extraschedular TDIU should be adjudicated in the first instance by the AOJ.

Accordingly, the appeal is REMANDED for the following action:

1.  After undertaking any appropriate action, to include sending the Veteran a TDIU application (VA Form 21-8940), adjudicate the issue of entitlement to an extraschedulr TDIU, to include consideration of whether referral to the Director of Compensation Service under 38 C.F.R. § 4.16(b) is warranted.

2.  After completing the above action, and any other development deemed necessary, adjudicate the issue of entitlement to a TDIU on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case and afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 


_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


